Case: 15-31028      Document: 00513751426         Page: 1    Date Filed: 11/08/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit


                                      No. 15-31028                                 FILED
                                                                            November 8, 2016
                                                                              Lyle W. Cayce
ERIC DEVON HOWARD,                                                                 Clerk

                                                 Plaintiff-Appellant

v.

JAMES M. LEBLANC; JEFFERY TRAVIS; JERRY W. GOODWIN; ANGIE
HUFF; LONNIE NAIL,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                              USDC No. 5:15-CV-75


Before HIGGINBOTHAM, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Eric Devon Howard, Louisiana prisoner # 486451, moves to proceed in
forma pauperis (IFP) in this appeal from the district court’s dismissal of his 42
U.S.C. § 1983 complaint for failure to state a claim pursuant to 28 U.S.C.
§ 1915(e)(2)(B). Howard’s claim arises from the confiscation and potential
destruction of his personal property by prison officials at the David Wade
Correctional Center in Homer, Louisiana. By moving to proceed IFP in this


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-31028     Document: 00513751426     Page: 2   Date Filed: 11/08/2016


                                  No. 15-31028

court, Howard challenges the district court’s certification that his appeal is not
taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      Howard argues that the district court erred in dismissing his claim
because he alleged a due process violation based on a prison policy, not on a
state actor’s random, unauthorized conduct. See Hudson v. Palmer, 468 U.S.
517, 533 (1984); Parratt v. Taylor, 451 U.S. 527, 541 (1981), overruled in part
by Daniels v. Williams, 474 U.S. 327 (1986). However, the district court found
that Parratt and Hudson were inapplicable and dismissed the claim for failing
to allege a lack of notice and a hearing before the confiscation of Howard’s
property. Because Howard does not adequately brief any issues arising from
the district court’s judgment, they are abandoned. See Brinkmann v. Dallas
County Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Thus, Howard failed to raise any legal issues arguable on their merits.
See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly, his motion
for leave to proceed IFP is denied, and his appeal is dismissed as frivolous. See
Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2. The dismissal of this appeal as
frivolous and the district court’s dismissal of Howard’s § 1983 complaint for
failure to state a claim count as two strikes under § 1915(g). See Adepegba v.
Hammons, 103 F.3d 383, 388 (5th Cir. 1996). Howard is warned that once he
accumulates three strikes, he may not proceed IFP in any civil action or appeal
filed while he is incarcerated or detained in any facility unless he is under
imminent danger of serious physical injury. See § 1915(g).
      IFP MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                                        2